Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Dail Richard Warwick, Appellant                      Appeal from the 4th District Court of Rusk
                                                     County, Texas (Tr. Ct. No. CR17-159).
No. 06-17-00200-CR        v.                         Opinion delivered by Chief Justice Morriss,
                                                     Justice Moseley and Justice Burgess
The State of Texas, Appellee                         participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Dail Richard Warwick, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                     RENDERED OCTOBER 25, 2017
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk